Name: Commission Regulation (EEC) No 2475/84 of 27 August 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 235 / 11 COMMISSION REGULATION (EEC) No 2475 / 84 of 27 August 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 August 1984 . For the Commission Poul DALSAGER Member of the Commission t 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p . 6 . { 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( «) OJ No L 124 , 11 . 5 . 1984 . p . 1 . (*) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 235 / 12 Official Journal of the European Communities 1 . 9 . 84 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritius 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 360 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ILE MAURICE / PORT-LOUIS / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  1 . 9 . 84 Official Journal of the European Communities No L 235 / 13 Description of the lot B 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination Egypt 4. Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) H  6 . Total quantity 4 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'EGYPT 2046 PI / ALEXANDRIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 235 / 14 Official Journal of the European Communities 1 . 9 . 84 Description of the lot C 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) (')  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red dot at least 30 cm in diameter and: TANZANIA 2247 PI / DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 30 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous ( 5 ) * 1 . 9 . 84 Official Journal of the European Communities No L 235 / 15 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . 3 . Recipient Country of destination j Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 )  6 . Total quantity 1 800 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECON6MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous ( 6 ) No L 235 / 16 Official Journal of the European Communities 1 . 9 . 84 Description of the lot E F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 2 December 1983 2 . Recipient r Tunisia 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) 6 . Total quantity 1 500 tonnes ( 4 ) 1 500 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE TUNISIENNE' 12 . Shipment period Before 31 October 1984 Before 15 November 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 Before 30 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous 1 . 9 . 84 Official Journal of the European Communities No L 235 / 17 Description of the lot G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j* Grenada 4 . Stage and place of delivery cif St George's 5 . Representative of the recipient ( 3 ) Ambassade de Grenade , Avenue des Arts 24 , B-1040 Bruxelles ( telex 64015 GREN BR-B ) 6 . Total quantity 125 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO GRENADA' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 235 / 18 Official Journal of the European Communities 1 . 9 . 84 Description of the lot H 1 . Programme 1983 (a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 20 December 1983 2 . 3 . Recipient Country of destination j* Sierra Leone 4 . Stage and place of delivery cif Freetown 5 . Representative of the recipient ( 3 ) M. Turay , NAO, Office of the Vice-President , Tower Hill , PO box 1402 , Freetown , Sierra Leone 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO THE REPUBLIC OF SIERRA LEONE / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  1 . 9 . 84 Official Journal of the European Communities No L 235 / 19 Description of the lot I 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j- Burundi 4. Stage and place of delivery Free-at-destination Laiterie Centrale de Bujumbura (Burundi) via Mombasa (Kenya ) 5 . Representative of the recipient ( 3 ) Directeur de la Laiterie Centrale de Bujumbura , PO box 979 ( tel . 4806 and 6146 , t61ex cabine publique 81 , Bujumbura (Burundi )) 6 . Total quantity 35,2 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics c Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LAIT ECREME EN POUDRE NON VITAMINE / DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE AU BURUNDI' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 235 / 20 Official Journal of the European Communities 1 . 9 . 84 Description of the lot K L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan Indonesia 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) (&gt;) 6 . Total quantity 50 tonnes 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / 'INDONESIA 2623 / PEKANBARA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 1 . 9 . 84 Official Journal of the European Communities No L 235 / 21 Description of the lot M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1 983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Sudan 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the recipi ­ ent ( 2 ) ( 3 ) ICRC Delegation , PO box 1831 , Khartoum, Sudan 6 . Total quantity 46 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ETS-105' 12. Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 235 /22 Official Journal of the European Communities 1 . 9 . 84 Description of the lot N 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Arabian Republic of Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 )( 3 )  6 . Total quantity 320 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'YEMEN A.R. / 2694 / HODEIDAH / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  1 . 9 . 84 Official Journal of the European Communities No L 235 / 23 Description of the lot O P 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Angola 4. Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) n 6 . Total quantity 12 tonnes 8 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ANGOLA 2480 / LEITE EM PO DESNATADO / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / LUANDA' LOBITO' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 235 /24 Official Journal of the European Communities 1 . 9 . 84 Notes i 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2. ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents . ( 4 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities , indicating the location of the warehouses in which the product is stored. ( 5 ) To be delivered on standard pallets  40 bags each pallet  wrapped in shrunk plastic cover . ( 6 ) Shipment to take place in 20-ft containers .